DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As per Claim 1 (and similarly claims 16 and 19):
“the speech data from the speaker” in the 2nd to last line of claim 1 is ambiguous, because it can refer to “speech data from the speaker” in the 5th to last line of claim 1, or to “speech data received from a speaker” in line 9 of claim 1 (these two recitations of “speech data” do not necessarily refer to the same speech data), and as claimed it is not clear which recitation of “speech data” is the one that “the speech data from the speaker” in the 2nd to last line of claim 1 is supposed to refer to.
“the speech data from the speaker” in the last 2 lines of claim 1 is ambiguous (same issue as discussed in the previous paragraph).

As per Claim 2 (and similarly claim 17):
“the speech data from the speaker” in line 2 of claim 2 is ambiguous (same issue as discussed in the 112 rejection of claim 1, above).
Additionally, the limitations of claim 2, when combined with the limitations of claim 1, appear to have a contradiction, because claim 1 requires the speech data from the speaker to be processed whereas claim 2 requires that the speech data from the speaker is deleted without being processed.

As per Claim 3 (and similarly claim 18):
The limitations of claim 3, when combined with the limitations of claims 1-2, appear to have a contradiction, because claim 1 requires the speech data from the speaker to be processed whereas claim 2 requires that the speech data from the speaker is deleted without being processed, and claim 3 more specifically defines that the predetermined time period is immediately after determining that the extracted biometric data does not correspond to any voiceprint (which suggests that the speech data from the speaker is deleted without being processed while claim 1 requires that the speech data from the speaker is processed).

As per Claim 4 (and similarly claim 20): 
“the speech data from the speaker” in line 3 of claim 4 is ambiguous (same issue as discussed in the 112 rejection of claim 1, above).

As per Claim 5:
“the speech data from the speaker” in line 2 of claim 5 is ambiguous (same issue as discussed in the 112 rejection of claim 1, above).

	The dependent claims include the issues of their respective parent claims.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4 and 20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

As per Claim 4 (and similarly claim 20):
Claim 4 does not further limit claim 1 because claim 1 already requires the speech data from the speaker to be processed before being deleted.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
As per Claim(s) 1 (and similarly claims 16 and 19, and consequently claims 2-15, 17-18, and 20 which depend directly/indirectly on claims 1, 16, and 19), the prior art of record does not teach or suggest the combination of all limitations in claim(s) 1, including (i.e. in combination with the remaining limitations in claim[s] 1) responsive to determining that the extracted biometric data associated with the speaker does not correspond to any voiceprint associated with any consenting user profile: processing speech data from the speaker by identifying a command of the speaker using speech recognition operations and executing the command to respond to the command of the speaker; and after processing the speech data from the speaker, deleting the speech data from the speaker within a predetermined time period.
	JP 2020-030739A (LATE effective date) teaches “In step S303, the smartphone A100 determines whether the voice collected in step S301 is a reliable user. For example, the smartphone A100 compares the voiceprint recorded in the memory 102, the non-volatile memory 103, or the recording medium 107 with the voiceprint of the collected voice to determine whether the two voiceprints match. In the present embodiment, the smartphone A100 determines that the sound collected in step S301 matches the sound of the owner (user A) of the smartphone A100, and performs the process of step S305. In step S304, the smartphone C100 determines the user who has emitted the collected sound, as in step S303. In the present embodiment, the smartphone C100 determines that the voiceprint of the voice collected in step S302 matches the voiceprint of a reliable user (user A) who is not the owner of the smartphone C100 but performs the process of step S306” and “In step S305, the smartphone A100 recognizes the content of the sound collected in step S301. For example, the smartphone A100 recognizes the voice by transmitting the collected voice to an external server and receiving information about the voice recognized by the external server. In the present embodiment, this information is information indicating that “the image currently displayed on the smartphone A100 is transmitted to the user C”. In step S306, the smartphone C100 performs a process of recognizing the content of the collected sound, similarly to step S305.” (see Google Translation, paragraph starting at the bottom of page 4 and the first full paragraph of page 5).  This reference appears to describe where speech recognition is performed in response to identifying a user as either a smartphone owner or a reliable user, but this reference has an effective date (in 2018) which does not precede the earliest effective date of this application, and therefore does not qualify as prior art.
Këpuska, V.,Z., & Rojanasthien, P. (2011). Speech corpus generation from DVDs of movies and TV series. Journal of International Technology and Information Management, 20(1), 49-82. Retrieved from https://dialog.proquest.com/professional/docview/1357567679?accountid=131444 teaches “For each time the program iterates, it will load one file and one grammar into the speech recognition engine using SAPI. After completing processing of that utterance, it will erase the inputs before loading the next pair. This process will repeat until all the files from the lists have been processed” (page 58, first paragraph).  This reference appears to describe erasing/deleting/discarding speech utterance data after completing speech recognition of the speech utterance data, but does not appear to describe where the speech utterance data is user speech data (the data appears to be movie/video audio data) that is not determined to match/correspond-to any consenting user profile, and does not appear to describe performing the speech recognition responsive to the user speech data not matching/corresponding-to any consenting user profile.
JP 2009-237256A teaches “The audio storage / playback device of the present invention stores an audio input unit that inputs audio collected by a built-in or connected microphone, an audio output unit that executes audio output by a built-in or connected speaker, and audio data. A storage unit and a control unit. The control unit stores the input voice data obtained by the voice input unit in response to a specific recording operation in the storage unit, and after the storage operation is completed, the input voice stored by the storage operation from the storage unit Data is read out and the sound output unit executes sound output from the speaker. Further, after the sound output ends, control is performed to erase the input sound data from the storage unit.
Note that the speaker includes a speaker provided integrally with the audio recording / reproducing apparatus, or a speaker such as an external speaker, a headphone, an earphone or the like connected thereto” (see Google Translation, page 2, paragraph after the paragraph starting with “SUMMARY OF THE INVENTION”).  This reference teaches where input speech captured by a microphone is stored in a storage unit and is then processed (at least suggested to be by outputting the speech via a speaker), and where after the stored input speech is processed, it is deleted from the storage unit.
2013/0218566 teaches “An audio challenge generated from the HIP generation module is sent to an unknown user 130 who can input a response with various methods, such as using a keyboard, a mouse, or a touch screen. In one embodiment, the unknown user 130 may speak a response, and voice recognition technologies are used to recognize the response and convert it to text. A received text response 132 is then sent to the verifier 109 which compares the received response with the expected response of the audio challenge. The verifier 109 identifies the unknown user 130 as human 134 if it determines that the response 132 from the unknown user matches the expected response 107. Otherwise the unknown user is identified as a bot 136. In one embodiment the unknown user 130 recognizes an audio challenge 112 to provide a correct response to pass the test. In another embodiment the unknown user 130 must have a semantic understanding of the audio challenge in order to provide a correct response to pass the test” (paragraph 27).  This reference appears to be directed to classifying an unknown user as either a human or a bot based on input speech being recognized, not where a speech of a user determined to be unknown is processed by speech recognition.
2014/0136215 teaches “In another implementation mode, the second preset condition may be also whether the user corresponding to the first voice information is a predetermined user as above mentioned, if the result of decision represents that the user corresponding to the first voice information is not the predetermined user, it shows that the user corresponding to the first voice information does not have control authority to the electronic apparatus, so step 102 and the subsequent respective steps are not executed, instead the first voice information is discarded directly” (paragraph 68).  This reference appears to describe deleting voice information without processing the voice information in response to the voice information corresponding to a user that does not have control authority.
2002/0010588 teaches “Upon receipt of the execution instruction of the speech recognition service from the application side (see step 805), the service side proceeds to a first step 851 of the speech recognition service thread shown in FIG. 8B, wherein it decodes the speech signals. In step 852, the service side performs elimination of environmental noise and determination for a more accurate speech interval. In step 853, the service side extracts parameters of acoustic characteristics from the decoded speech signals. In step 854, the service side performs pattern matching using its own dictionary registering parameters of acoustic characteristics, by which it chooses candidates for match between the registered parameters and extracted parameters. Thus, the service side successively performs scoring processes on the chosen candidates. In step 855, the service side performs word matching using a word dictionary registering prescribed words for use in speech recognition, so that it chooses some of the registered words that possibly match spoken words corresponding to the speech signals. Thus, the service side selects one of the chosen words that has a highest likelihood in word matching. In step 856, the service side makes a decision as to whether it detects termination of the speech signals, an end of a speech interval or occurrence of a timeout. Thus, the service side repeatedly performs the aforementioned steps 851 to 855 until the service side leaves from the decision step 856. Thereafter, the flow proceeds to step 857 in which the service side effects coding processes on results of the speech recognition service, which are then transmitted to the application side as execution results of the speech recognition service in step 858. After completion of the speech recognition service, the service side deletes the thread in step 859. Upon receipt of the execution results of the speech recognition service from the service side, the application side leaves from the standby state of step 811 shown in FIG. 8A. Then, the flow proceeds to step 812 in which the application side decodes the execution results of the speech recognition service. In step 813, the application side further processes the execution results or transfers them to another application” (paragraph 84).  This reference appears to describe deleting data after execution of speech recognition processes, but does not specifically describe where speech that is not matched to any consenting user profile is deleted.
2006/0259305 teaches “With an input process structured like this, e.g. like a hierarchical input menu, it is advantageous to restart after the last completed input and discard all other input information as this will be useless” (paragraph 30).
2005/0096926 teaches “At step 810, if the email passes all the determinations, then the email is recognized to indeed contain attachments, and the email subject represents a numeric value that matches a valid Document Routing Number within the embodiment of the present invention. That Document Routing Number, in turn, uniquely identifies a listing within the present invention. Using the file storage information of the email attachment as returned to the stored procedure by the standard external procedures, the stored procedure moves the attachment computer files to the file storage location on the system server designated for email attachment computer files for the property listing with this Document Routing Number. The procedure assigns new, system-generated names to these files that are guaranteed to be unique within the storage area. A Document Address Reference is added to the property listing in the system SQL database for each email attachment computer file. After this process is completed, the email is discarded” (paragraph 288).
2005/0240582 “During the search phase a checksum of each candidate set and the candidate set may need to be stored in a memory. Thus storing of lists of items occurring together with a candidate or lists of transaction identifiers (TIDs) where a candidate occurs may be avoided. The checksum may be stored for example in a main memory as long as it needs to be accessed during execution of the search algorithm. After the algorithm has been executed, the checksums may be deleted” (paragraph 46)

	Upon further search (in response to the filing of 17/700,369):
9881613 teaches “sensitive data can be data that is deleted within a predetermined period of time of receipt by the system. The techniques include the identification of sensitive data during speech recognition. Before the identified sensitive data is deleted, the data can be used to train an automated speech recognizer” and “the predetermined period of time is shorter than a default period of time after which data determined to not be likely sensitive is deleted”
	2016/0063314 teaches “At step 703, an administrator for a specified application or device may determine which information will be stored and for what duration of time. For example, the administrator may select photos detected as those under a required age threshold (and therefore possibly deemed children) to be deleted or blurred or otherwise obscured instantaneously, once age determination has been processed, or may select that these photos be deleted after a predetermined amount of time, such as 7 days. In another example, an administrator may select, via the portal, to have certain photos of users detected above a certain threshold stored for a predetermined amount of time” (paragraph 130).
	8700392 teaches “Audio data captured by the device can be buffered for a short period of time such that recent audio data (e.g., audio captured over the last second) can be analyzed once a speech pattern is detected in order to avoid missing the first part of a spoken command, etc. In other embodiments, the audio and/or video are continually analyzed, at least while the device is in a certain mode or at a certain interface state, to detect any audio or video command. If the audio data captured by the device does not contain speech data and/or the speech data identified within the captured audio is determined to not correspond to the user (or other identified or authorized person as discussed elsewhere herein), the audio and video data captured by the device can be ignored and/or discarded. In some cases, a device buffer will be a first-in-first-out (FIFO) buffer of a certain size such that the audio and/or video data is routinely discarded after a period of time or as the buffer fills up unless that data is pulled from the buffer for analysis” (col. 9, lines 40-67)
	2019/0213278 (LATE filing date) teaches “The query filter 120 may be configured to delete a given one of the audio files in response to determining that the audio file has been stored for longer than a predetermined time period. For example, the query filter 120 may be configured to delete or discard all received audio files if they have gone unanswered for more than ten seconds. In one example, the query filter 120 may set different lengths of time for deletion based on the priority of the audio file. For example, high priority audio files may be deleted after twenty seconds of no response and low priority audio files may be deleted after ten seconds of no response” (paragraph 39).  This reference does not qualify as prior art.
	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, and 7-17 of U.S. Patent No. 11,282,526, hereafter Parent Patent 1. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-16 and 19 of this application are anticipated by the claims of Parent Patent 1, and claims 17-18 and 20 are rendered obvious by the claims of Parent Patent 1.

As per Claim 1, Claim 1 of Parent Patent 1 teaches A method comprising: storing one or more user profiles that are each associated with one of one or more users of a computing system, wherein each user profile is associated with a voiceprint that was generated to uniquely characterize voice characteristics of a respective user of the one or more users of the computing system, wherein at least one of the stored one or more user profiles is a consenting user profile of a user, wherein each consenting user profile of a user indicates consent to store biometric data of the user; (preamble and first limitation of the body of claim 1 of Parent Patent 1)
processing an audio signal containing speech data received from a speaker at the computing system, wherein the processing of the audio signal comprises extracting biometric data associated with the speaker; (2nd limitation of the body of claim 1 of Parent Patent 1)
determining whether the extracted biometric data associated with the speaker corresponds to any voiceprint associated with any consenting user profile indicating consent to store biometric data of a respective user; (3rd limitation of the body of claim 1 of Parent Patent 1)
and responsive to determining that the extracted biometric data associated with the speaker does not correspond to any voiceprint associated with any consenting user profile: processing speech data from the speaker by identifying a command of the speaker using speech recognition operations and executing the command to respond to the command of the speaker; and after processing the speech data from the speaker, deleting the speech data from the speaker within a predetermined time period (last 12 lines of claim 1 of Parent Patent 1).

Claim 2 corresponds to Claim 2 of Parent Patent 1.
Claim 3 corresponds to Claim 3 of Parent Patent 1.
Claim 4 corresponds to Claim 4 of Parent Patent 1.
Claim 5 corresponds to Claim 5 of Parent Patent 1.
Claim 6 corresponds to Claim 7 of Parent Patent 1.
Claim 7 corresponds to Claim 9 of Parent Patent 1.
Claim 8 corresponds to Claim 10 of Parent Patent 1.
Claim 9 corresponds to Claim 8 of Parent Patent 1.
Claim 10 corresponds to Claim 11 of Parent Patent 1.
Claim 11 corresponds to Claim 12 of Parent Patent 1.
Claim 12 corresponds to Claim 13 of Parent Patent 1.
Claim 13 corresponds to Claim 14 of Parent Patent 1.
Claim 14 corresponds to Claim 15 of Parent Patent 1.
Claim 1 of Parent Patent 1 teaches Claim 15 (col. 12, lines 16-26 of Parent Patent 1).
Claim 16 corresponds to Claim 16 of Parent Patent 1.
Claim 19 corresponds to Claim 17 of Parent Patent 1.
Claims 2-4 of Parent Patent 1 suggest Claims 17-18 and 20, respectively (Claims 2-4 teach adding their respective limitations to limitations of claim 1 which are included in claims 16 and 19, and thus suggest adding the limitations of claims 2-4 to the limitations of claims 16 and 19).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YEN whose telephone number is (571)272-4249. The examiner can normally be reached M-F 12:00PM -8:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICHEMOND DORVIL can be reached on (571)272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





EY 10/27/2022
/ERIC YEN/           Primary Examiner, Art Unit 2658